The court should not, in the exercise of discretion, entertain an action for a declaratory judgment where the matter sought to be adjudicated is the subject of another action pending, which when tried, will dispose of all the issues involved in the declaratory judgment action (Storer v. Ripley, 283 App. Div. 973). In the ease before us, not only is such an action pending in the Federal court, but another one, based on the main complaint, is pending in this court. There is accordingly no necessity for the declaratory judgment action and the supplemental complaint seeking that form of relief should be dismissed. The order appealed from is modified on the law and in the court’s discretion *864so as to dismiss the supplemental complaint and stay the original action based on the first complaint until final determination of the Federal action or until further order lifting the stay upon a proper showing of facts as a basis therefor, with costs to the appellant. Settle order. Concur — Botein,* P. J., Breitel, Rabin, Valente and Bergan, JJ.